Title: From James Madison to José Corrèa de Serra, 13 September 1818
From: Madison, James
To: Serra, José Corrèa de


Dr Sir
Montpr. Sepr. 13. 1818
I have just recd. your favor of the 5th. inst. inclosing a copy of the observations & conjectures on the soil of Kentucky, for which I pray you to accept my thanks. I had a little Time before met with this paper, and read it with the pleasure & instruction promised by the name prefixed to it.
As you have seen the observations addressed to the Agricul: Socy. of Albemar[l]e, the inclosed copy of them will be the stronger expression of my respect, because it can have but that single motive. I wish the subject cd. have had the [illegible] materials & better use of them, the want of which you will be the quickest to perceive.
If incidents of this sort can attract notice in foreig[n] Countries, it proves only how little is known there of the nature of our Govt. & the State of our Society, with both of which the farming propensities of an Ex. Magistrate is not only compatible, but almost congenial.
We have been long looking out for the fulfilment of your promised trip to this Quarter; and with the more confidence in the Autumn, as we were disappd. of it in the Spring. I flatter myself notwithstanding your silence on that point that it will not be long before we shall welcome you to Montpellier, & that you will make amends for the shortness of your last visit. I need not assure you of the sincerity in which it will be given; nor of the high & cordial esteem with which I remain your Obedt. servt
J. M.
